Citation Nr: 1007410	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-05 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected mild capsulitis, right talonavicular and 
naviculocuneiform articulations (previously characterized as 
a history of malunion of a tarsal navicular fracture of the 
right foot).  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected mild capsulitis, left talonavicular and 
naviculocuneiform articulations (previously characterized as 
a history of malunion of a tarsal navicular fracture of the 
left foot).

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from May 2006 and September 2007 rating decisions by which 
the RO denied the benefits sought herein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's VA Form 9 (appeal to the Board of Veterans' 
Appeals) received in February 2007, the Veteran indicated 
that he desired an in-person hearing before the Veterans Law 
Judge at a local VA office.  In a signed form appended to the 
VA Form 9, the Veteran indicated that he wanted a video 
conference hearing before a Veterans Law Judge in-lieu of an 
in-person hearing.  It is acknowledged that on substantive 
appeal in January 2009 the Veteran indicated that he did not 
want a hearing, but in the September 2009 statement in lieu 
of a VA Form 646, the Veteran's representative indicated that 
the Veteran checked that he wanted a travel board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As the record does not reflect that such a hearing 
has been scheduled, the case must be remanded to ensure that 
one is scheduled.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the appellant for a 
Travel Board hearing or a video conference 
hearing, dependent upon the Veteran's 
clarification response.  The RO should 
notify the appellant of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2009).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


